      Case 6:20-cv-01105-JWB-ADM Document 28 Filed 10/30/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


 MARY LEAIRD,

                   Plaintiff,

 v.                                                      Case No: 20-CV-01105-JWB-ADM

 CINTAS CORPORATION NO. 2,


                   Defendant.



                      STIPULATION OF DISMISSAL WITH PREJUDICE

       All parties, by and through their undersigned counsel, and pursuant to Fed. R. Civ. P. 41

(a)(1)(A)(ii), hereby stipulate and agree that all claims asserted against Defendant Cintas

Corporation No. 2, in the above captioned case be dismissed with prejudice, each party to bear

their own costs.


Approved by:
By: /s/Patrick A. Turner
Patrick A. Turner, #23437
Richard W. James, #19882
Devaughn James Injury Lawyers
3241 N Toben Street
Wichita, Kansas 67226
pturner@devaughnjames.com
rjames@devaughnjames.com
Attorneys for Plaintiff Mary Leaird

By:/s/ Schalie A. Johnson
Schalie A. Johnson KS 22762
Wallace Saunders, Chartered
10111 W. 87th Street
Overland Park, KS 66212
sjohnson@wallacesaunders.com

Penny A. Calhoun KS 25903


                                               1
      Case 6:20-cv-01105-JWB-ADM Document 28 Filed 10/30/20 Page 2 of 2




Wallace Saunders, Chartered
200 West Douglas, Suite 400
Wichita, KS 67202
pcalhoun@wallacesaunders.com

Attorneys for Defendant Cintas Corporation No. 2




                                             2
